Exhibit 10.1(t)

SENSIENT TECHNOLOGIES CORPORATION

FORM OF

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN B

(Amended and Restated as of January 1, 2005)

SECTION 1.    PURPOSE

The purpose of the Sensient Technologies Corporation Supplemental Executive
Retirement Plan B (the “Plan”) is to enable Sensient Technologies Corporation
(the “Company”) to attract, retain, and motivate certain key employees and to
provide retirement and survivor benefits for the employees, their surviving
spouses and designated beneficiaries. The Company intends the Plan to be a
non-qualified supplemental executive retirement plan for certain key employees,
as designated and described herein. All benefits under this Plan, as amended and
restated below, are subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and any guidance issued thereunder.

SECTION 2.    DEFINITIONS

For the purpose of this Plan, certain words or phrases used herein will have the
following meanings:

 

  A. “Administrator” means the Vice President of Administration of the Company.

 

  B. “Benefits Administrative Committee” means the Benefits Administrative
Committee of the Company, members of which are appointed by the Chief Executive
Officer of the Company.

 

  C. “Board” means the board of directors of Sensient Technologies Corporation.

 

  D. “Company” means Sensient Technologies Corporation, and shall include all of
its wholly-owned subsidiaries.

 

  E. “Disability” means permanent long-term disability for which the Executive
would be entitled to long-term disability benefits under the Company’s long-term
disability plan. During periods of determined Disability, solely for purposes of
this Plan, the Executive shall be considered to be in the full employ of the
Company.

 

  F. “Early Retirement Date” means the later of (i) the date the Executive
attains age 55 and (ii) the date the Executive has completed 10 or more years of
continuous service with the Company.



--------------------------------------------------------------------------------

  G. “Executive” means a selected employee of the Company designated to
participate in the Plan by the Chief Executive Officer of the Company.

 

  H. “Final Compensation” means the greater of:

 

  (i) the Executive’s annual base salary as in effect, prior to reduction for
the Executive’s contributions to this Plan, as of, as applicable, the date of
his death or retirement, or the date immediately preceding the Company’s change
of control, plus 50% (100% if the Executive has at any time been the Company’s
Chief Executive Officer, Chief Operating Officer or Chief Financial Officer) of
the highest bonus award, if any, paid to the Executive pursuant to, as
applicable, the Sensient Technologies Corporation Management Incentive Plan for
Division Presidents or the Sensient Technologies Corporation Incentive
Compensation Plan for Elected Corporate Officers on any one annual bonus payment
date coinciding with or following the date on which the Executive attains age 50
and preceding, as applicable, the date of the Executive’s death or retirement,
or the date of the Company’s change of control; or

 

  (ii) the Executive’s average annual base salary as in effect, prior to
reduction for the Executive’s contributions to this Plan, during the 60 highest
paid consecutive calendar months of the last 120 calendar months immediately
preceding, as applicable, the date of his death or retirement, or the date
immediately preceding the Company’s change of control, plus 50% (100% if the
Executive has at any time been the Company’s Chief Executive Officer, Chief
Operating Officer or Chief Financial Officer) of the highest bonus award, if
any, paid to the Executive pursuant to, as applicable, the Sensient Technologies
Corporation Management Incentive Plan for Division Presidents or the Sensient
Technologies Corporation Incentive Compensation Plan for Elected Corporate
Officers on any one annual bonus payment date coinciding with or following the
date on which the Executive attains age 50 and preceding, as applicable, the
date of the Executive’s death or retirement, or the date of the Company’s change
of control.

 

  I. “Normal Retirement Date” means the earlier of (i) the date the Executive
attains age 62 or (ii) the later of (A) the date the Executive attains age 55
and (B) the date his or her age and years of continuous service with the Company
equals or exceeds 85.

 

  J. “Plan Year” means each twelve (12) consecutive month period commencing on
January 1 and ending the following December 31.

 

2



--------------------------------------------------------------------------------

SECTION 3.    EXECUTIVE CONTRIBUTION

While employed with the Company, Executive will contribute on a payroll basis,
through a reduction in base salary, an annual amount equal to the Northwestern
Mutual Life Insurance Company’s non-rated term insurance premium applicable to a
life insurance benefit of two times the Executive’s base salary in effect on the
date of acceptance into the Plan.

SECTION 4.    BENEFITS

Except as otherwise provided in Section 13, participating Executives, their
spouses and designated beneficiaries shall only be entitled to benefits under
this Plan if the Executive is employed by the Company at time of death or until
his or her Early Retirement Date, whichever occurs earlier.

 

  A. In the event the Executive dies while employed by the Company, the
Executive will have a survivor income benefit payable to his or her designated
beneficiary for a guaranteed period (see Section 18). The benefit will equal the
designated percentage of the Executive’s Final Compensation (see Section 18).

 

  B. The Executive shall be required to submit an election form with respect to
the Executive’s retirement benefit under subsection C below, in accordance with
the following:

 

  1. Executives who were participating in the Plan prior to or on January 1,
2005 must submit the election form no later than December 31, 2007.

 

  2. Executives who begin participation after January 1, 2005 must submit an
election form upon commencing participation in the Plan.

 

  3. Any election, once made, is irrevocable and may not be changed.

 

  C. At retirement, the benefit in paragraph A shall no longer be available, and
the Executive shall elect one of the alternatives in paragraphs 1, 2, 3 and 4
below as set forth in paragraph B above.

 

  1. The Executive may elect to continue in effect a survivor income benefit
payable to his or her designated beneficiary for a guaranteed period (see
Section 18) commencing after the Executive’s death. The benefit will equal the
designated percentage (see Section 18) of the Executive’s Final Compensation,
reduced if applicable by the early retirement provision in paragraph D below
based on the Executive’s retirement date.

 

3



--------------------------------------------------------------------------------

  2. The Executive may elect to receive a supplemental retirement income benefit
payable for a guaranteed period (see Section 18) to the Executive or, in the
event of the Executive’s death, his or her designated beneficiary. The benefit
will be the designated percentage (see Section 18) of the Executive’s Final
Compensation, reduced if applicable by the early retirement provision in
paragraph D below. Payments cease after an aggregate of the guaranteed period of
payments have been made to the Executive and the beneficiary.

 

  3. The Executive may elect to receive a lifetime supplemental retirement
income benefit in a joint or survivor form with the Executive’s spouse on the
date of retirement as the contingent beneficiary. The benefit will be the
designated percentage of the Executive’s Final Compensation (see Section 18),
reduced, if applicable, by the early retirement provision in paragraph D below
and further reduced, as provided below, to cover the cost for providing the
benefit over the lives of the Executive and the spouse. The benefit for a
surviving spouse will be 50% of the monthly benefit for the Executive. The
minimum benefit to be paid in the aggregate to the Executive, spouse, and
designated beneficiary will be equal to the aggregate dollar amount which would
have been payable in the guaranteed period of payout in paragraph 2 above.
Therefore, after the death of the later to die of the Executive and the
Executive’s spouse the designated beneficiary shall receive the remainder of the
minimum benefit. If the aggregate payments to the Executive and the Executive’s
spouse were made for at least the guaranteed period, the remainder of the
minimum benefit shall be paid in a lump sum. If the aggregate payments to the
Executive and the Executive’s spouse were made for less than the guaranteed
period, the remainder of the minimum benefit shall be paid in equal monthly
installments over the period necessary such that the aggregate payment period
for all benefits related to the Executive equals the guaranteed period. The
reductions, from the guaranteed period amount in paragraph 2 above, to obtain
the 50% joint and survivor benefit are:

 

Executive’s Age

at Retirement

   % Reduction 55    8 56    7 57    6 58    5 59    4 60    3 61    2 62    0

 

4



--------------------------------------------------------------------------------

  4. The Executive may elect a retirement income benefit payable in the form of
a lump sum distribution. If the Executive makes a lump sum distribution
election, his or her retirement income benefit will equal the present lump sum
value of a benefit, payable for a guaranteed 20 year period, equal to the
designated percentage of the Executive’s Final Compensation, reduced, if
applicable, by the early retirement provision in subsection D below based on the
Executive’s retirement date.

 

  D. In the event that the Executive retires after the Early Retirement Date but
prior to the Normal Retirement Date, the retirement benefit in paragraph C1, 2,
3 and 4 above will be reduced by 3% for each full year the retirement precedes
the Executive’s Normal Retirement Date.

SECTION 5.    MANNER OF PAYING BENEFITS

Subject to Section 19, within five (5) days following the death (or the
finalization of any needed resolution as to beneficiary status) or within five
(5) days following the retirement of the Executive eligible under Section 4, an
initial benefit payment shall be made as defined under Section 4. All subsequent
benefits under this Plan shall accrue on the first day of each succeeding month
after such payment and shall be made on or about such day during the period for
which benefits are payable.

SECTION 6.    BENEFICIARY DESIGNATIONS

The benefits payable by the Company under Section 4 shall be paid as they become
due to the beneficiary or beneficiaries as designated by the Executive in
writing on the Beneficiary Designation form provided by the Administrator. The
Executive shall have the right to change or amend such beneficiary designation
from time to time (without the consent of any prior beneficiary) by submitting a
newly executed Exhibit B to the Company. If the Executive fails to make such
beneficiary designation or if no beneficiary so designated survives the
Executive, payments shall be made as they become due to the duly appointed
personal representative of the estate of the Executive.

 

5



--------------------------------------------------------------------------------

SECTION 7.    TERMINATION OF EMPLOYMENT

Except as otherwise provided in Section 13, if an Executive’s employment with
the Company is terminated prior to the Executive’s Early Retirement Date, either
by the Company or by the Executive, with or without cause, no amounts shall be
paid under any provision of this Plan. Disability or death shall not be deemed a
termination of employment for purposes of this Section.

SECTION 8.    DISABILITY

If the Executive incurs a Disability, Executive contributions will be waived
unless and until the Executive returns to full employment. Retirement benefits
that are payable under this Plan will be reduced if and to the extent the
Executive is receiving benefits under the Company’s long-term disability plan.

SECTION 9.    TITLE TO LIFE INSURANCE

If the Company elects to purchase a life insurance contract to provide the
Company with funds to make payments hereunder, the Company shall at all times be
the sole owners of and the beneficiary under such contract, and shall have the
unrestricted right to use all amounts and to exercise all options and privileges
thereunder without knowledge or consent of the Executive, his or her designated
beneficiary or any third party. It is expressly agreed that neither the
Executive, designated beneficiary, nor any third party shall have any right,
title, or interest whatsoever in or to any such contract.

SECTION 10.    PAYMENTS ARE NOT SECURED

The Executive, his or her designated beneficiary or any third party having or
claiming a right to payments hereunder or to any interest in this Plan shall
rely solely on the unsecured promise of the Company, and nothing herein shall be
construed to give the Executive, his or her spouse or designated beneficiary or
any third party any right, title, interest, or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or in which it may have any right, title or interest now or in the
future. The Executive shall have the right to enforce his or her claim against
the Company in the same manner as any unsecured creditor.

SECTION 11.    NON-ASSIGNABILITY OF BENEFITS

Except as permitted by Section 6, no rights of any kind under this Plan shall be
transferable or assignable by the Executive, spouse or any designated
beneficiary or be subject to alienation, encumbrance, garnishment, attachment,
execution, levy or seizure by legal process of any kind, voluntary or
involuntary. Notwithstanding the preceding sentence, pursuant to rules
comparable to those applicable to qualified domestic relations orders (“QDROs”),
as determined by the Administrator, the Administrator may direct a distribution,
prior to any distribution date otherwise described in the Plan, to an alternate
payee (as defined under the rules applicable to QDROs).

 

6



--------------------------------------------------------------------------------

SECTION 12.    AMENDMENT

This Plan may be amended at any time or from time to time by the Board. Any
amendment shall not reduce the benefit of any participating Executive, or any
party receiving benefits under this Plan without a consent in writing by the
affected Executive or party, as applicable. The failure of either the Company or
the Executive to enforce any of the provisions hereof shall not be deemed a
waiver thereof. No provision of this Plan shall be deemed to have been waived or
modified unless such waiver or modification shall be in writing and signed by
the appropriate party. The Board reserves the right to terminate the Plan at any
time, provided that any such termination shall comply with Treas. Reg.
§1.409A-3(j)(4)(ix). The termination of the Plan shall not affect the payment of
benefits due to or accrued by any Executive, Executive’s spouse, or designated
beneficiary covered by the Plan prior to termination.

SECTION 13.    CHANGE OF CONTROL OF THE COMPANY

 

A.       1.          Notwithstanding any other provision of the Plan, including
specifically Section 4 and 7, in the event of the change of control of the
Company, each Executive employed with the Company as of the date of the change
of control shall receive, in lieu of any benefit accrued under any other
provision of the Plan (other than paragraph 4 below of this subsection A, if
applicable), a change of control benefit as calculated under paragraph 3 below
of this subsection A payable in the form of a lump sum distribution as soon as
administratively feasible after the date of such change of control, but no later
than five (5) days following the change of control, regardless of the
Executive’s age or period of continuous service as of the date of the change of
control.

 

  2. Notwithstanding any other provision of the Plan, including specifically
Section 4, in the event of the change of control of the Company, each Executive
who terminated employment before the date of the change of control (except for
an Executive of a division of the Company divested before the change of control,
unless otherwise determined by the Administrator in his or her discretion) who
has not received full payment of his or her accrued benefit under Section 4 (or
if any such Executive is deceased, such Executive’s spouse or other designated
beneficiary) shall receive, in full satisfaction of such accrued benefit, a lump
sum distribution of the present value of such accrued benefit (or a lump sum
distribution of the present value of his or her remaining payments if already in
pay status) as soon as administratively feasible after the date of such change
of control, but no later than five (5) days following the change of control.

 

  3.

The change of control benefit calculated under this subsection A, and subject to
paragraph 5 below, will equal the present lump sum value of a benefit, payable
for a guaranteed 20 year period, equal to the product of the designated

 

7



--------------------------------------------------------------------------------

 

percentage of the Executive’s Final Compensation and such Executive’s Final
Compensation as of the date of the change of control (without imposition of a
reduction of 3% for each full year the payment date precedes the Executive’s
Normal Retirement Date, if applicable).

 

  4. Each Executive employed with the Company as of the date of the change of
control shall continue to be eligible to participate in this Plan until his or
her termination of employment, and upon such Executive’s termination he or she
shall be eligible for any benefits accrued under the Plan subsequent to the
payment of the change of control benefit, regardless of the Executive’s age or
period of continuous service as of the date of his or her termination of
employment. Any such accrued benefit shall be paid as indicated on the election
form submitted by the Executive pursuant to subsection B of Section 3. The
calculation of the Executive’s accrued benefit following the change of control
will equal the present value of a benefit, payable for a guaranteed 20 year
period, equal to the product of the designated percentage of the Executive’s
Final Compensation and such Executive’s Final Compensation reduced for the
change of control benefit determined under paragraph 3 above of this subsection
A (but without imposition of a reduction of 3% for each full year the payment
date precedes the Executive’s Normal Retirement Date, if applicable). After
termination of employment, no further contributions shall be required of the
Executive under Section 3.

 

  5. Notwithstanding anything in this Plan to the contrary, in the event an
Executive has entered into an individual change of control and severance
agreement with the Company, as amended from time to time (a “Change of Control
Agreement”) that provides for different terms and conditions for determining the
benefit payable and the timing of payment upon a change of control of the
Company under this Plan, such terms and conditions of the Change of Control
Agreement shall apply as if written herein.

 

  B. For purposes of paragraph A of this Section, the term “change of control of
the Company” means:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
Exchange Act) (a Person) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then

 

8



--------------------------------------------------------------------------------

outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subparagraph (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition pursuant to a
transaction which complies with Clauses (A), (B) and (C) of subparagraph
(iii) of this paragraph B; or

(ii) individuals who, as of September 10, 1998, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
September 10, 1998 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case unless, following such Business Combination (A) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or of such corporation resulting
from such Business Combination) beneficially

 

9



--------------------------------------------------------------------------------

owns, directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of Title 11 of
the U.S. Bankruptcy Code.

(v) Notwithstanding the foregoing, a change of control of the Company as defined
in this paragraph B shall not be treated as a change of control of the Company
for purposes of this Plan unless it constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or results in a
termination or liquidation of a plan within the meaning of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A) or (B) (as applicable).

SECTION 14.    FORFEITURE OF BENEFITS

Executive shall forfeit any right to receive benefits hereunder (including any
benefit payable to Executive’s spouse or designated beneficiary), and all
benefit payments hereunder shall terminate, if, at any time during the period in
which Executive, his/her spouse and designated beneficiaries shall be entitled
to benefits under this Plan or benefits are being paid hereunder, Executive,
directly or indirectly, either individually or as an employee, officer,
principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor or consultant or in any other capacity: (1) within the
continental United States, in a capacity that could reasonably be expected to
cause Executive to use or disclose confidential information of the Company
acquired by Executive during the term of Executive’s employment with the
Company, and in a manner materially detrimental to the business of the Company,
participates in, becomes associated with, provides assistance to, or has a
financial or other interest in any business, activity or enterprise which
competes (with any product or product lines of the Company) for Active Customers
of the business of the Company or any successor or assign of the Company;
(2) induces or attempts to induce any employee, officer, director, sales
representative, consultant or other personnel of the Company to terminate his or
her relationship or breach his or her agreements with the Company; or (3) within
the continental United States induces or attempts to induce any Active Customer
or the Company to cease doing business, in whole or in

 

10



--------------------------------------------------------------------------------

part, with or through the Company, or to do business with any other person,
firm, partnership, corporation or any other entity competitive with the business
of the Company. The ownership of less than a five percent (5%) interest in a
corporation whose shares are traded in a recognized stock exchange or traded in
the over-the-counter market, even though that corporation may be a competitor of
the Company, shall not be deemed financial participation in a competitor.
“Active Customer” shall mean any customer of the Company which purchased any of
the Company’s products or services during the one-year period preceding the date
Executive engages in any activity specified in subsection (1) or (3) above.

In the event of a change of control of the Company (as defined in Section 14
above), this forfeiture provision shall be void.

SECTION 15.    SUCCESSORS AND ASSIGNS

If the Company sells, assigns or transfers all or substantially all of its
business and assets to any party, excluding affiliates of the Company, or if the
Company merges into or consolidates or otherwise combines with any party which
is a continuing or successor entity, then the Company shall assign all of its
right, title and interest in this Plan as of the date of such event to the party
which is either the acquiring or successor corporation, and such party shall
assume and perform from and after the date of such assignment all of the terms,
conditions and provisions imposed under this Plan upon the Company. In case of
such assignment by the Company and such assumption and agreement by such party
all further rights as well as all other obligations of the Company under this
Plan thenceforth shall cease and terminate and thereafter the expression “the
Company” wherever used herein shall be deemed to mean such party.

SECTION 16.    NON-GUARANTEE OF EMPLOYMENT

This Plan shall not be construed as giving the Executive the right to be
retained as an employee of the Company for any period.

SECTION 17.    VESTING

There is no vesting under the Plan, except upon death while an employee or,
subject to Section 14, on or after an Executive has attained the age and service
required for an Early Retirement Date or a Normal Retirement Date.

SECTION 18.    DESIGNATED PERCENTAGES AND GUARANTEED PERIOD

The designated percentage under Section 4 for the Executive is 30% or 25%.

The designated guaranteed period under Section 4 for the Executive is 20 years.

 

11



--------------------------------------------------------------------------------

SECTION 19.    TAX MATTERS

 

  A. All distributions, payments and benefits under this Plan shall be subject
to all income and employment tax withholdings as required under applicable
federal, state or local tax laws and regulations.

 

  B. It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, operated and administered accordingly. If an
Executive is a “specified employee” or “key employee” within the meaning of
Section 409A of the Code and the Company continues to be or is publicly traded
at the time of the Executive’s separation from service with the Company within
the meaning of Section 409A of the Code, payments under this Plan will be
delayed (or will not be made in the case of a lump sum payment) until the
earlier of the date that is six months following the Executive’s separation from
service or, the Executive’s date of death, at which time all delayed payments
will be paid or made up and installment or annuity payments will be payable
thereafter as if the six month delay had not occurred. Notwithstanding anything
in this Plan to the contrary, the Company does not guarantee the tax treatment
of any payments or benefits under this Plan, whether pursuant to the Code,
federal, state or local tax laws or regulations.

 

  C. The Administrator may distribute to an Executive an amount:

 

  1. to satisfy the Executive’s obligation to pay state, local or foreign taxes
as well as an additional amount to satisfy the Executive’s obligation to pay the
taxes incurred as a result of such payment, including any federal, state or
local income taxes and the Executive’s portion of any employment taxes;

 

  2. to satisfy the Executive’s portion of employment taxes (to the extent
necessary to pay the Federal Insurance Contributions Act tax amount (the “FICA
Amount”)) as well as an additional amount to satisfy the Executive’s obligation
to pay any federal, state, local or foreign income taxes incurred as a result of
such payment; and/or

 

  3. if the Executive has an obligation to include amounts in income as a result
of Section 409A of the Internal Revenue Code of 1986.

Any distribution under this Section shall affect and reduce the benefit to be
paid to the Executive under this Plan.

 

  D.

The Company shall indemnify the Executive if the Executive incurs additional tax
under Section 409A of the Code as a result of a violation of Section 409A of the
Code under this Plan (an “Indemnified Section 409A Violation”) that occurs as a
result of (1) the Company’s clerical error (other than an error cause by
erroneous information provided to the Company

 

12



--------------------------------------------------------------------------------

 

by the Executive), (2) the Company’s failure to administer this Plan in
accordance with its written terms (such written terms, the “Plan Document”), or
(3) following December 31, 2008, the Company’s failure to maintain the Plan
Document in compliance with Section 409A of the Code; provided, that the
indemnification set forth in clause (3) shall not be available to the Executive
if (x) the Company has made a reasonable, good faith attempt to maintain the
Plan Document in compliance with Code Section 409A but has failed to do so or
(y) the Company has maintained the Plan Document in compliance with Section 409A
of the Code but subsequent issuance by the Internal Revenue Service or the
Department of the Treasury of interpretive authority results in the Plan
Document not (or no longer) complying with Section 409A of the Code (except
that, if the Company is permitted by such authority or other authority to amend
the Plan Document to bring the Plan Document into compliance with Section 409A
of the Code and fails to do so, then such indemnification shall be provided).

 

  1. In the event of an Indemnified Section 409A Violation, the Company shall
reimburse the Executive for (1) the 20% additional income tax described in
Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Executive
incurs the 20% additional income tax as a result of the Indemnified Section 409A
Violation), and (2) any interest or penalty that is assessed with respect to the
Executive’s failure to make a timely payment of the 20% additional income tax
described in clause (1), provided that the Executive pays the 20% additional
income tax promptly upon being notified that the tax is due (the amounts
described in clause (1) and clause (2) are referred to collectively as the
“Section 409A Tax”).

 

  2. In addition, in the event of an Indemnified Section 409A Violation, the
Company shall make a payment (the “Section 409A Gross-Up Payment”) to the
Executive such that the net amount the Executive retains, after paying any
federal, state, or local income tax or FICA tax on the Section 409A Gross-Up
Payment, shall be equal to the Section 409A Tax. The Executive shall reasonably
cooperate with measures identified by the Company that are intended to mitigate
the Section 409A Tax to the extent that such measures do not materially reduce
or delay the payments and benefits to the Executive hereunder.

SECTION 20.    ADMINISTRATION

The Administrator shall be responsible for the general operation and
administration of the Plan and shall have the full authority to interpret and
construe the Plan and to establish the interest rate for determining the present
lump sum value of benefits under the Plan. The Administrator’s interpretation
and construction of the Plan, and actions thereunder, shall be binding and
conclusive on all persons and for all purposes.

 

13



--------------------------------------------------------------------------------

SECTION 21.    CLAIMS PROCEDURE

 

  A. Any claimant believing him/herself to be entitled to benefits under this
Plan may file a written claim for benefits with the Administrator setting forth
the benefits to which he/she feels entitled and the reasons therefor. Within 90
days after receipt of a claim for benefits, the Administrator shall determine
the claimant’s right, if any, to the benefits claimed, shall give the claimant
written notice of its decision unless the Administrator determines that special
circumstances require an extension of time to process the claim. If such an
extension is required, the claimant will receive a written notice from the
Administrator indicating the reason for the delay and the date the claimant may
expect a final decision, which shall be no more than 180 days from the date the
claim was filed. If the claim is denied in whole or in part, the written notice
shall set forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Plan’s appeal procedure and a statement of the
claimant’s right to bring an action under the Employee Retirement Income
Security Act of 1974, as it may be amended, and regulations thereunder (“ERISA”)
Section 502(a) following an adverse determination on appeal.

 

  B. Any claimant whose claim for benefits has been denied by the Administrator
may appeal to the Benefits Administrative Committee (or its delegate) for a
review of the denial by making a written request therefore within 60 days of
receipt of a notification of denial. Any such request may include any written
comments, documents, records and other information relating to the claim and may
include a request for “relevant” documents to be provided free of charge. The
claimant may, if he or she chooses, request a representative to make such
written submissions on his or her behalf.

 

  1.

Within 60 days after receipt of a request for an appeal, the Benefits
Administrative Committee (or its delegate) shall notify the claimant in writing
of its final decision. If the Benefits Administrative Committee (or its
delegate) determines that special circumstances require additional time for
processing, the Benefits Administrative Committee (or its delegate) may extend
such 60 day period, but not by more than an additional 60 days, and shall notify
the claimant in writing of such extension. If the period of time is extended due
to a claimant’s failure to submit information necessary to decide a claim, the
period for making the benefit determination on appeal shall be tolled

 

14



--------------------------------------------------------------------------------

 

from the date on which the notification of the extension is sent to the claimant
until the date on which the claimant responds to the request for additional
information.

 

  2. In the case of an adverse benefit determination on appeal, the Benefits
Administrative Committee (or its delegate) will provide written notification to
the claimant, set forth in a manner calculated to be understood by the claimant,
of: (A) the specific reason or reasons for the adverse determination on appeal;
(B) the specific Plan provisions on which the denial of the appeal is based;
(C) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records, and other
information “relevant” to the claimant’s claim for benefits; and (D) a statement
of the claimant’s right to bring a civil action under ERISA Section 502(a).

 

  C. In the event the claimant is the Administrator, the Benefits Administrative
Committee (or its delegate) shall conduct both the review of the initial claim
for benefits under Section 21A, as well as the appeal under Section 21B.

 

  D. For purposes of this Section, a document, record or other information shall
be considered “relevant” to a claimant’s claim if such document, record or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

SECTION 22.    NOTICES

All notices, requests, demands, and other communications under this Plan shall
be in writing and delivered in person or by certified mail, postage prepaid as
follows:

 

   Company       Sensient Technologies Corporation       777 E. Wisconsin Avenue
      Milwaukee, WI 53202       Attn: Vice President of Administration   

 

15



--------------------------------------------------------------------------------

   Executive       Names and addresses of Executives are listed on the Appendix
  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
            , 2008.

 

  Sensient Technologies Corporation   By:  

 

    [NAME], [TITLE] (CORPORATE SEAL)   Attest:  

 

  [NAME], [TITLE]  

 

                                    , Executive

 

16



--------------------------------------------------------------------------------

APPENDIX

EXECUTIVE NAME AND ADDRESS

 

Executive Name

  

Address

 

17